Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Chen et al. and Smider et al. 
Claims 386,387, 392, 407,411, 417, 420-423,426, 427, 429 and 431 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (WO20090123748; published 08 October 2009) in view of Smider et al. (WO2010054007).
Chen et al. disclose analysis comprising distributing murine B cells in single cell aliquots to individual wells of an array. The distributed cells are lysed, and a nucleic acid sequence tag is that is unique to each well is added (e.g. sorting single B cells into individual wells as in para 0020, pg. 6; para 0073-0074, pg. 18; para 0079, pg. 20; para 0095, pg. 25; para 00100, pg. 27; mouse B cells as in para 00107-00110, pg. 28-29). 
 Furthermore, Chen et al. teach cell distribution is random prior to tagging, i.e. stochastic separation (e.g. para 0099, pg. 26-27).
The mRNA contents of an individual B cell  is captured in each well using  one of a plurality of probes specific for heavy variable chain and specific for light variable chain, wherein the probes further comprises a sequencing primer site (i.e. universal primer site) and a well-specific identifier tag. The captured mRNA is subjected to reverse transcription to yield tagged cDNA molecules, each cDNA molecule in a single well comprising the same unique well-specific identifier tag (e.g. The cDNA may be synthesized to incorporate specific tags that correlate to the physical location of wells, the physical location of antibodies on the surface, and the DNA sequence. The specific tags allow the pooling of cDNA from all wells for subsequent determination of the individual cDNA sequences. The sequences of particular interest are those encoding the light and heavy chain variable regions or portions thereof sufficiently large to construct an antibody of interest. The sequences of the light and heavy chain of each antibody 
The tagged cDNA molecules are subjected to amplification by emulsion PCR and sequencing. The resultant products are sorted into pairs of heavy and light chain amplicons based on identical tags (e.g. identifying cognate pairs as in para 0008, pg. 3; para 0018, pg. 6; identification of heavy and light chain pairs by identical tag after sequencing as in para 00133, pg. 34-35; Fig. 2). 
Furthermore, Chen et al. teach the wells comprise dimensions to accommodate a single 10-15 micron B cell (e.g. para 00138, pg. 35-36; para 00160, pg. 40-41). 

Chen et al. do not expressly exemplify a method of identifying a cognate pair from a single embodiment. However, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of providing sets of cognate pairs as taught in one embodiment of Chen et al. (e.g. para 0008, pg. 3) to include providing tagged cDNA content of a single B cell and generating pairs of heavy and light variable chain sequences comprising a common priming site and the same well-specific tag as taught in other embodiments of Chen et al.(e.g. Fig. 3 and 4)  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a polynucleotide library comprising a plurality of compositions comprising cDNA molecules derived from a single B cell that encode a cognate pair of immunoglobulin heavy and light chain variable regions and a sample identification region.
 	Therefore, the combined teachings of Chen et al. render obvious the limitations: a polynucleotide library comprising a plurality of compositions, wherein: each composition comprises:
(i)    cDNA molecules derived from a single B cell that encode a cognate pair of immunoglobulin heavy and light chain variable regions (e.g. para 0008, pg. 3; The cDNA may be synthesized to incorporate specific tags that correlate to the physical location of wells, the physical location of antibodies on the surface, and the DNA sequence. The specific tags allow the pooling of cDNA claim 386.
Furthermore, the combined teachings of Chen et al. render obvious the limitations: A library comprising a plurality of polynucleotide compositions, wherein each composition is present in a separate container (i.e. single B cell mRNA contents in each well); each composition comprises:(i)    cDNA molecules derived from a single B cell that encode a cognate claim 427.
Furthermore, Chen et al. teach analysis of B cells from mouse or human (e.g. para 0087, pg. 23; para 00107-00110, pg. 28-29), at different stages of maturation (e.g. para 0052, pg. 13) and having 10-15 micron in diameter (e.g. para 00138, pg. 35-36; para 0160, pg. 40-41).
Therefore, they render obvious the limitation: library of claim 386, wherein the single B cell is a murine B cell (e.g. para 0087, pg. 23; para 00107-00110, pg. 28-29) as recited in claim 407.
Furthermore, they render obvious the limitation: library of claim 386, wherein the cDNA molecule and the sample identification region are incorporated into the same DNA strand (e.g. para 00122-00123, pg. 30-31; Fig. 3) as recited in claim 411.
Furthermore, they render obvious the limitation: library of claim 386, wherein the cDNA molecules in each container are not physically linked to each other (e.g. heavy and light chains are captured by two separate probes as in para 00122-00123, pg. 30-31; Every microwell contains two tagged oligonucleotides to capture Ab mRNAs: one for the heavy chain and one for the light chain as in para 00165, pg. 42) as recited in claim 417.
m in diameter as recited in claim 420.
Furthermore, they render obvious the limitation: library of claim 386, wherein the single B cell is an activated human B cell greater than or equal to 8 m in diameter as recited in claim 421.
	Furthermore, they render obvious the limitation: library of claim 386, wherein the immunoglobulin heavy chain variable region comprises a mouse IgGl, IgG2a, IgG2b immunoglobulin sequence (e.g. using probes complementary to  mouse gamma chain and IgG1; IgG2a and IgG2b heavy variable chain and to mouse kappa light variable chain as in para 00122-00123, pg. 30-32)as recited in claim 422.
Furthermore, they render obvious the limitation: library of claim 386, wherein each composition further comprises sequences encoding heavy chain immunoglobulin constant regions gamma attached to the cDNA molecules (e.g. using probes complementary to mouse gamma chain and IgG1; IgG2a and IgG2b heavy variable chain and to mouse kappa light variable chain as in para 00122-00123, pg. 30-32) as recited in claim 423.	

Regarding claims 387,392, 426, 429 and 431:
 Chen et al. teach capture probes comprising restriction endonuclease recognition sites, i.e. 401 and 406;  primer sites, i.e. 402 and 407; well-specific identification tags, i.e. 404 and 409 
 Furthermore, they teach a deoxyguanosine base at the 3’ end of the probe (i.e. 3’ end of sequence 405 and 410), as depicted in Fig. 4 and below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Chen et al. also teach an embodiment comprising providing capture probes which comprise a single sequencing primer binding site, i.e. 304, a well specific identifier tag, i.e. 303, and a capture sequence that complements either a heavy or a light chain of the captured mRNA molecule, i.e. 302. Subsequent reverse transcription yields first strand cDNA molecule 308 that is coupled to sequence 302. Furthermore, second strand synthesis results in double stranded cDNA 314 comprising double stranded identifier region, i.e. sequence 303 (e.g. para 00123, pg. 31-32, Fig. 3 and below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



As Chen et al. teach well-specific tags are attached to target cDNA molecules by amplification of captured mRNA with a capture probe, i.e. adaptor region (e.g. para 0074, pg. 18; para 0081-0082, para 0084, pg. 21-22; para 0122-0123, pg. 30-32, Fig. 3 and 4), they render obvious the limitation: wherein the cDNA molecules are attached to the sample identification region by an adapter region as recited in claim 387.
Furthermore, as Chen et al. teach an embodiment wherein capture probes, i.e. adaptors, comprise a common sequencing primer binding site, i.e. 304, and a common well specific tag, i.e. 303, the teaching of Chen et al. renders obvious the limitation: library of claim 386, wherein each composition further comprises a universal primer region (i.e. common claim 392.
Furthermore, they render obvious the limitations: library of claim 392, wherein the 3’ end of the universal primer region (i.e. common sequencing primer binding site, i.e. 304) is coupled to the 5’ end of the sample identification region (i.e. common well specific tag, i.e. 303), and the 3’ end of the sample identification region is coupled to the 5’ end of an adapter region (i.e. complementary sequence 302), and the cDNA molecules are coupled to the 3’ end of the adapter region (e.g. para 00123,pg. 31-32, Fig. 3) as recited in claim 426.
Furthermore, as Chen et al. teach an embodiment wherein the resultant double stranded cDNA comprising a double stranded sample identifier tag at the 5’ end (e.g. entity 314 in Fig. 3), they render obvious the limitations: wherein the 3’ end of the sample identification region is coupled to the 5’ end of the adapter region, and the cDNA molecules are coupled to the 3’ end of the adapter region, wherein the sample identification region is double-stranded as recited in claim 429.
Furthermore, they render obvious the limitations: wherein the sample identification region is double stranded and is attached to the 5’ end of the double-stranded cDNA as recited in claim 431.



claims 386 and 427:
This limitation is interpreted to require a selection of each VH and VL chains that is not pre-determined.
Chen et al. teach random dispersal of a sample of cells prior to tagging, i.e. stochastic separation (e.g. para 0099.pg. 26-27).
Furthermore, Chen et al. teach using a plurality of different probes to capture heavy variable chain (e.g. probes complementary to IgG1; IgG2a and IgG2b heavy variable chain as in para 00122, pg. 30-31).
 Furthermore, at the time the invention was made, Smider et al. teach generating a library by random selection of template variable regions is known in the art (e.g. each VH and VL chain is encoded by a nucleic acid molecule combinatorially generated from gene segments, generally germline segments or modified forms thereof. The members of the resulting library can be chosen by selecting, randomly or empirically, the gene segments that can be recombined. One of skill in the art can select any desired V(D)J gene segment or subsets thereof for recombination to generate in-frame nucleic acid molecules encoding VH or VL… In one example, the germline V(D)J segment sequences can be recombined randomly, whereby all known germline sequences ( e.g. any described in the Sequence Listing herein or any available in public databases or known to those of skill in the art, and any modified forms thereof) are recombined together in all possible permutations. In such an example, every VH gene segment is recombined with every DH which is recombined with every JH. Similarly, every V L(K or λ ) is recombined with every J L(K or λ ). In such an example, the resulting recombined germline 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the library of Chen et al. comprising sets of cognate pairs resulting from stochastic isolation of sample cells and random capture of variable regions to include the features of a library that represents a repertoire of naive VH and VL that is generated by providing random selection of variable regions taught by Smider et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a polynucleotide library comprising a plurality of compositions comprising cDNA molecules derived from a single B cell that encode a cognate pair of immunoglobulin heavy and light chain variable regions and a sample identification region.
Therefore, the combined teachings of Chen et al. and Smider et al. render obvious the limitation: wherein the library comprises an unbiased representation of the antibody repertoire as recited in claims 386 and 427.

Chen et al., Smider et al. and Rabani et al.
Claims 388, 428, 430, 432 and 433 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Chen et al. and Smider et al. as applied to claims 386,387, 392, 407,411, 417, 420-423,426, 427, 429 and 431 above, and further in view of Rabani et al.  (US20040161741).

Chen et al. and Smider et al. disclose cDNA libraries of cognate pairs of individual heavy chain and light chain fragments, wherein the cDNA molecules are derived from the contents of individual B cells distributed among separate wells.
It is further noted that Chen et al. teach probes comprising deoxyguanosine bases at the 3’ end of the probe (e.g. 3’ end of sequence 405 and 410 as depicted in Fig. 4 and above).
Furthermore, as the design of these probes can be altered to comprise a deoxyguanosine base for capturing target nucleic acid, the teaching of Chen et al. renders obvious probes that complement deoxycytosine bases at one end of the bound cDNA amplicon.
Regarding claim 388:
As Chen et al. teach probes comprising deoxyguanosine bases at the 3’ end of the probe (e.g. 3’ end of sequence 405 and 410 as depicted in Fig. 4 and above), the combined teachings of Chen et al. and Smider et al. render obvious the limitation: library of claim 387, wherein the adapter region comprises the nucleotide G at its 3' end as recited in claim 388.
However, the combined teachings of Chen et al. and Smider et al. do not expressly teach providing first strand cDNA molecules that comprise complementary nucleotide C at the 3' end as required by claim 388.
At the time the invention was made, Rabani et al. teach that it is known in the art to generate first strand cDNA and attach an oligo C “tail” to the 3’ end using a terminal transferase in order to provide a collection of cDNA amplicons that comprise a more complete representation of the 5’ sequences of the original mRNA as well as providing the added benefits 
 Furthermore, Rabani et al. refer to the homopolymeric tail as a UDT or UDE (e.g. para 0107-0108; para 0110, pg. 13; para 0119, pg. 15; para 0142,pg. 19) and teach an embodiment wherein cDNA molecules are attached to probes by the UDT/UDE sequence (e.g. para 0155, pg. 21). 
 Therefore, as both Chen et al. and Rabani et al. disclose compositions comprising cDNA to represent mRNA content of individual cells and complementary probes, It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. and Smider et al.  comprising a collection of probes comprising dGTP nucleotides at their 3’ end that are capable of complementing cDNA of immunoglobulin variable heavy chain and variable light chains from single B cells to include first strand cDNA comprising complementary dCTP nucleotides at their 3’ end as taught by Rabani et al. as a skilled artisan would have recognized the advantage of this method (e.g. allows complete representation of the 5’ sequences of the original mRNA as well as the added benefits of increase control and efficiency of the mRNA amplification reaction). Additionally, a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a polynucleotide composition library.
Therefore, the combined teachings of Chen et al., Smider et al. and Rabani et al. render obvious the limitation: wherein the adapter region comprises the nucleotide at least one G claim 388.
Regarding claims 428, 430, 432 and 433:
Chen et al. teach an embodiment comprising providing capture probes which comprise a single sequencing primer binding site, i.e. 304, a well specific identifier tag, i.e. 303, and a capture sequence that complements either a heavy or a light chain of the captured mRNA molecule, i.e. 302. Subsequent reverse transcription yields cDNA molecule 308 that is coupled to sequence 302 (e.g. para 00123, pg. 31-32, Fig. 3 and above). Chen et al. teach well-specific tags are attached to target cDNA molecules by amplification of captured mRNA with a capture probe, i.e. adaptor region (e.g. para 0074, pg. 18; para 0081-0082, para 0084, pg. 21-22; para 0122-0123, pg. 30-32, Fig. 3 and 4).
Therefore, Chen et al. teach providing probes comprising an mRNA capture sequence at the 3’ end comprising G nucleotides, which allows generation first strand cDNA comprising a sample identifier at the attached end.
Therefore, as Rabani et al. teach 3’cDNA -3’ probe complementarity is known in the art, the combined teachings of Chen et al., Smider et al. and Rabani et al. render obvious the limitation: wherein the first strand of the cDNA comprises a 3’ end attached to the sample identification region as required by claim 428.
Furthermore, the combined teachings of Chen et al., Smider et al. and Rabani et al. render obvious the limitation: wherein the 3' end of the first strand cDNA is coupled to the 3' end of the sample identification region as recited in claim 430.
 claim 432.
Furthermore, the combined teachings of Chen et al., Smider et al. and Rabani et al. render obvious claim 433.

Chen et al. and Rabani et al.
Claims 395, 399, 424 and 425 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (WO20090123748; published 08 October 2009) in view of Rabani et al.  (US20040161741).
Regarding claim 395:
Chen et al. disclose analysis comprising distributing murine B cells in single cell aliquots to individual wells of an array. The distributed cells are lysed, and a nucleic acid sequence tag is that is unique to each well is added (e.g. sorting single B cells into individual wells as in para 0020, pg. 6; para 0073-0074, pg. 18; para 0079, pg. 20; para 0095, pg. 25; para 00100, pg. 27; mouse B cells as in para 00107-00110, pg. 28-29). 
The mRNA contents of an individual B cell  is captured in each well using a probe specific for heavy variable chain and  a probe specific for light variable chain, wherein the probes further comprises a sequencing primer site (i.e. universal primer site) and a well-specific identifier tag. The captured mRNA is subjected to reverse transcription to yield tagged cDNA molecules, each cDNA molecule in a single well comprising the same unique well-specific identifier tag (e.g. The cDNA may be synthesized to incorporate specific tags that correlate to 
The tagged cDNA molecules are subjected to amplification by emulsion PCR and sequencing. The resultant products are sorted into pairs of heavy and light chain amplicons based on identical tags (e.g. identifying cognate pairs as in para 0008, pg. 3; para 0018, pg. 6; 
Furthermore, Chen et al. teach the wells comprise dimensions to accommodate a single 10-15 micron B cell (e.g. para 00138, pg. 35-36; para 00160, pg. 40-41). 
Furthermore, Chen et al. teach using probes complementary to mouse gamma chain and IgG1; IgG2a and IgG2b heavy variable chain and to mouse kappa light variable chain (e.g. para 00122, pg. 30-31).
Chen et al. do not expressly exemplify a method of identifying a cognate pair from a single embodiment. However, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of providing sets of cognate pairs as taught in one embodiment of Chen et al. (e.g. para 0008, pg. 3) to include providing tagged cDNA content of a single B cell and generating pairs of heavy and light variable chain sequences comprising a common priming site and the same well-specific tag as taught in other embodiments of Chen et al.(e.g. Fig. 3 and 4)  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a polynucleotide library comprising a plurality of compositions comprising cDNA molecules derived from a single B cell that encode a cognate pair of immunoglobulin heavy and light chain variable regions and a sample identification region.
Therefore, the combined teachings of Chen et al. render obvious the limitations: a polynucleotide library comprising a plurality of compositions, wherein the library comprises cDNAs encoding immunoglobulin heavy and light chain variable regions from the same clonal claim 395.
Furthermore, as Chen et al. teach probes comprising deoxyguanosine bases at the 3’ end of the probe (e.g. 3’ end of sequence 405 and 410 as depicted in Fig. 4 and above), Chen et al. render obvious the limitations: wherein the adapter region comprises the nucleotide G at the 3’ end as recited in claim 395.
claim 395.
However, Chen et al. do not expressly teach providing first strand cDNA molecules that comprise complementary nucleotide C at the 3' end.
At the time the invention was made, Rabani et al. teach that it is known in the art to generate first strand cDNA and attach an oligo C “tail” to the 3’ end using a terminal transferase in order to provide a collection of cDNA amplicons that is a more complete representation of the 5’ sequences of the original mRNA as well as providing the added benefits of increase control and efficiency of the mRNA amplification reaction (e.g. para 0201-0202, para 0204, pg. 28; Fig. 7; additionally para 0142, pg. 19).

 Therefore, as both Chen et al. and Rabani et al. disclose compositions comprising cDNA to represent mRNA content of individual cells and complementary probes, It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. comprising a collection of probes comprising dGTP nucleotides at their 3’ end that are capable of complementing cDNA of immunoglobulin variable heavy chain and variable light chains from single B cells to include first strand cDNA comprising complementary dCTP nucleotides at their 3’ end as taught by Rabani et al. as a skilled artisan would have recognized the advantage of this method (e.g. allows complete representation of the 5’ sequences of the original mRNA as well as for the added benefits of increase control and efficiency of the mRNA amplification reaction). Additionally, a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a polynucleotide composition library.
Therefore, the combined teachings of Chen et al. and Rabani et al. render obvious the limitation: wherein the adapter region comprises the nucleotide G at the 3’ end, where the G nucleotide is complementary to a C nucleotide at the 3’ end of the first strand of the cDNA molecule as recited in claim 395.
claims 399, 424 and 425:
As noted above, Chen et al. teach an embodiment comprising providing capture probes which comprise a single sequencing primer binding site, i.e. 304, a well specific identifier tag, i.e. 303, and a capture sequence that complements either a heavy or a light chain of the captured mRNA molecule, i.e. 302. Subsequent reverse transcription yields cDNA molecule 308 that is coupled to sequence 302 (e.g. para 00123, pg. 31-32, Fig. 3 and above). Chen et al. teach well-specific tags are attached to target cDNA molecules by amplification of captured mRNA with a capture probe, i.e. adaptor region (e.g. para 0074, pg. 18; para 0081-0082, para 0084, pg. 21-22; para 0122-0123, pg. 30-32, Fig. 3 and 4).
Therefore, Chen et al. teach providing probes comprising an mRNA capture sequence at the 3’ end comprising G nucleotides, which allows generation first strand cDNA comprising a sample identifier at the attached end.
Therefore, as Rabani et al. teach 3’cDNA -3’ probe complementarity is known in the art, the combined teachings of Chen et al. and Rabani et al. render obvious the limitation: library of claim 395, wherein each composition further comprises a universal primer region (i.e. common sequencing primer site) attached to the sample identification region, and wherein the sequence of the universal primer region is substantially identical on each polynucleotide in the library as recited in claim 399.
Furthermore, as Chen et al. teach probes complementary to mouse gamma chain and IgG1; IgG2a and IgG2b heavy variable chain and to mouse kappa light variable chain (e.g. para 00122-00123, pg. 30-32), the combined teachings of Chen et al. and Rabani et al. render  library of claim 395, wherein the immunoglobulin heavy chain variable region comprises a mouse IgGl, IgG2a, IgG2b immunoglobulin sequence as recited in claim 424.
Furthermore, the combined teachings of Chen et al.  and Rabani et al. render obvious the limitation: library of claim 395, wherein each composition further comprises sequences encoding heavy chain immunoglobulin constant regions gamma attached to the cDNA molecules as recited in claim 425.

Chen et al., Smider et al. and Oleksiewicz et al.
Claims 394, 415 and 416 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Chen et al. and Smider et al. as applied to claims 386,387, 392, 407,411, 417, 420-423,426, 427, 429 and 431 above, and further in view of Oleksiewicz et al. (US20070141048).
The teachings of Chen et al. and Smider et al. as applied above are incorporated in this rejection.
Chen et al. and Smider et al. disclose cDNA libraries of cognate pairs of individual heavy chain and light chain fragments, wherein the cDNA molecules are derived from the contents of individual B cells distributed among separate wells. However, they do not teach claims 394, 415 and 416.
Oleksiewicz et al. also teach methods comprising generation of antibody libraries of antibody cognate pairs comprising heavy and light chains variable sequences that are derived 
Furthermore, Oleksiewicz et al. teach their method comprises distributing lymphocyte cell fractions from a donor among a plurality of individual vessels, wherein one cell is placed in one vessel (e.g. para 0044, pg. 5). The contents of a single cell are subjected to multiplex RT-PCR amplification to yield cDNA copies of variable region sequences from an individual cell or multiplex molecular amplification with the cDNA derived from a previous RT-PCR step(e.g. para 0044,pg. 5; para 0070-0071, para 0079, para 0081, pg. 7). Furthermore, Oleksiewicz et al. teach the amplicons from the RT amplification can be stored in multiple vessels prior to multiplex amplification and linkage (e.g. para 0082-0083, pg. 7).
Oleksiewicz et al. teach analysis of "cognate pairs” which include pairs of heavy and light chain variable regions from immunoglobulin domains (e.g. para 0080, pg. 7; para 0094, pg. 9). 
Oleksiewicz et al. teach the single cell from which heavy and light chains variable sequences are derived can be a B cell or a plasmablast(e.g. para 0094, pg. 9; para 0115-0116, pg. 12) or a T cell ( e.g. para 0095, pg. 9; para 0117, pg. 12).
Therefore, Oleksiewicz et al. meet the limitation: library of claim 386, wherein the single B cell is a plasmablast (e.g. para 0094, pg. 9; para 0115-0116, pg. 12) as required by claim 394.
Oleksiewicz et al. teach sequence identity among individual cognate pairs as at least 90% and preferably at least 95% (e.g. para 0548, pg. 41). 
Therefore, they meet the limitation: wherein at least two of the immunoglobulin heavy chain variable regions or at least two of the immunoglobulin light chain variable regions share at least 80-99% sequence identity to each other as required by claim 415. 
claim 416.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. and Smider et al. to include plasmablasts and heavy and light chain variable regions with high percentage sequence identity as taught by Oleksiewicz et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a polynucleotide composition library.

Chen et al., Smider et al. and Ozawa et al.
Claims 418 and 419 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Chen et al. and Smider et al. as applied to claims 386,387, 392, 407,411, 417, 420, 421-423,426, 427, 429 and 431 above, and further in view of Ozawa et al.  (BioTechniques 40.4 (2006): pg. 469-478).
The teachings of Chen et al. and Smider et al. as applied above are incorporated in this rejection.
Chen et al. and Smider et al. disclose providing cDNA libraries of cognate pairs of individual heavy chain and light chain fragments, wherein the cDNA molecules are derived from the contents of individual B cells distributed among separate wells.

Furthermore, as the design of these probes can be altered to comprise a deoxyguanosine base for capturing target nucleic acid, the teaching of Chen et al. renders obvious probes that complement deoxycytosine bases at one end of the bound cDNA amplicon.
 However, they do not teach claims 418 and 419.
At the time the invention was made, Ozawa et al. teach a method of amplifying cDNA of immunoglobulin variable heavy chain and variable light chains from single B cells without purification, yielding full-length immunoglobulin variable regions including a 5’ UTR region , a leader sequence and an initiation codon(e.g. Abstract, pg. 469). In their method, Ozawa et al. teach a method comprising  treating cDNA with a terminal transferase which adds three deoxycytosine bases at the 3’ end.  Ozawa et al. further teach that the polyC tailed cDNA is amplified with adapter primers (e.g. 1st para, Results and Discussion section, pg. 470; Fig. 1, pg. 470).
Ozawa et al. teach obtaining amplicons comprising full-length variable heavy chain sequences and full-length variable light chain sequences wherein the band sizes are approximately 600-700bp(e.g. Fig. 2B, pg. 472; Figure 2B shows results for one experiment; in this case, eight cells revealed bands corresponding to PCR products for both variable gene segment of immunoglobulin heavy chain and variable gene segment of immunoglobulin light chain (VH and VL, respectively; lanes 2, 6, 8–11, 14, and 16). Sequencing and subsequent analysis of these PCR products by the IMGT V Quest tool (http://imgt. cines.fr:8104/home.html) nd para, pg. 473).
Furthermore, as Ozawa et al. teach amplicons comprise full-length immunoglobulin variable regions including a 5’ UTR region, a leader sequence and an initiation codon (e.g. Abstract, pg. 469; Fig. 2B, pg. 472; 2nd para, pg. 473), they meet the limitation: library of claim 386, wherein the cDNA molecules encode immunoglobulin heavy chain variable regions and immunoglobulin light chain variable regions comprising a 5’ untranslated region as required by claim 418.
With regards to claim 419:
Claim 419 requires cDNA molecule sizes that are “about” 600bp for the light chain and “about” 700bp for the heavy chain. The instant disclosure does not teach a numerical range for the term “about”.
Ozawa et al. teach obtaining amplicons comprising full-length variable heavy chain sequences and full-length variable light chain sequences wherein the band sizes are approximately 600-700bp(e.g. Fig. 2B, pg. 472; 2nd para, pg. 473).
 Therefore, if the term “about” is interpreted as any approximation of amplicon size for the variable light chain and the variable heavy chain of the claimed invention,  Ozawa et al. meet the limitation: library of claim 386, wherein the cDNA molecules that encode the immunoglobulin heavy chain variable regions comprise a 5’ untranslated region and about 700 bp of contiguous sequence and the cDNA molecules that encode the immunoglobulin light chain variable regions comprise a 5’ untranslated region and about 600 bp of contiguous sequence as required by claim 419.
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. and Smider et al. to feature a technique of amplifying cDNA of immunoglobulin variable heavy chain and variable light chains from single B cells comprising yielding full-length immunoglobulin variable regions including a 5’ UTR region, a leader sequence and an initiation codon as taught by Ozawa as a skilled artisan would have recognized the advantage of this method (e.g. allows yield of a full length cDNA comprising the complete 5’ end of the mRNA). Additionally, a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a polynucleotide composition library.

Chen et al., Rabani et al. and Oleksiewicz et al.
Claims 401 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Chen et al. and Rabani et al., as applied to claims 395, 399, 424 and 425  above, and further in view of Oleksiewicz et al. (US20070141048).
The teachings of Chen et al. and Rabani et al. as applied above are incorporated in this rejection.
Chen et al. and Rabani et al. disclose tagged cDNA libraries of cognate pairs of individual heavy chain and light chain fragments, wherein the cDNA molecules are derived from the contents of individual B cells distributed among separate wells, wherein the cDNA is attached claim 401.
Oleksiewicz et al. also teach methods comprising generation of antibody libraries of antibody cognate pairs comprising heavy and light chains variable sequences that are derived from the same cell( e.g. Abstract, para 0003, para 0007, pg. 1; para 0044, pg. 5; para 0215, pg. 20). 
Furthermore, Oleksiewicz et al. teach their method comprises distributing lymphocyte cell fractions from a donor among a plurality of individual vessels, wherein one cell is placed in one vessel (e.g. para 0044, pg. 5). The contents of a single cell are subjected to multiplex RT-PCR amplification to yield cDNA copies of variable region sequences from an individual cell or multiplex molecular amplification with the cDNA derived from a previous RT-PCR step (e.g. para 0044,pg. 5; para 0070-0071, para 0079, para 0081, pg. 7). Furthermore, Oleksiewicz et al. teach the amplicons from the RT amplification can be stored in multiple vessels prior to multiplex amplification and linkage (e.g. para 0082-0083, pg. 7).
Oleksiewicz et al. teach analysis of "cognate pairs” which include pairs of heavy and light chain variable regions from immunoglobulin domains (e.g. para 0080, pg. 7; para 0094, pg. 9). 
Oleksiewicz et al. teach the single cell from which heavy and light chains variable sequences are derived can be a B cell or a plasmablast(e.g. para 0094, pg. 9; para 0115-0116, pg. 12) or a T cell ( e.g. para 0095, pg. 9; para 0117, pg. 12).
Furthermore, Oleksiewicz et al. render obvious the limitation: library of claim 395, wherein the single B cell is a single plasmablast (e.g. para 0094, pg. 9; para 0115-0116, pg. 12) as required by claim 401.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. and Rabani et al.  to include plasmablasts and heavy and light chain variable regions with high percentage sequence identity as taught by Oleksiewicz et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a polynucleotide composition library.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 The declaration under 37 CFR 1.132 filed 06 October 2020  recites arguments regarding a preferred embodiment of Chen et al., i.e. cleavage with a preferred restriction endonuclease XhoI, to generate fragments to form a cognate pair library. However, as noted in the current rejections, Chen et al. also disclose embodiments to implement an unbiased selection of target nucleic acids. 
Chen et al. teach random dispersal of a sample of cells prior to tagging, i.e. stochastic separation (e.g. para 0099.pg. 26-27).

It is further noted that additional prior art, Smider et al., teach generating a library by random selection of template variable regions is known in the art.
 Therefore, the combined teachings of Chen et al. and Smider et al. are applied for the requirement of an unbiased representation of the antibody repertoire as recited in claims 386 and 427. Additionally, the teaching of Rabani et al. is applied to show that 3’ cDNA-3’ probe complementarity is known in the art.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Examiner, Art Unit 1639